OAKES, Chief Judge
(concurring in part and dissenting in part):
I would vacate the district court’s dismissal of appellant’s copyright claim, and grant appellant a reasonable time in which to cure the omission of notice.
Under 17 U.S.C. § 405(a)(2), omission of copyright notice will not invalidate a copyright that was, as here, timely registered if “a reasonable effort is made to add notice to all copies ... that are distributed to the public in the United States after the omission has been discovered” (emphasis added). “ ‘[Reasonable effort’ has yet to be well defined.” W. Patry, Latman’s The Copyright Law 173 (6th ed. 1986). In this *105Circuit, whether an effort was “reasonable” is a question of fact, to be resolved by reference to the circumstances of the individual case viewed as a whole. See Shapiro & Son Bedspread Corp. v. Royal Mills Assocs., 764 F.2d 69, 73, 75 (2d Cir.1985).
Here, Princess was put on notice no earlier than Wednesday, February 22, 1989 (by defendants' answer, which alleged failure to give notice of copyright), and no later than Friday, February 24, 1989 (by the deposition testimony of Harold Kfare). The trial was held on Tuesday, February 28, 1989, pursuant to an order granting defendants’ application to consolidate the preliminary injunction hearing with the trial on the merits. Thus, because its adversary prompted an expedition of proceedings, Princess was afforded as little as four and no more than six days — two of which fell on a weekend — in which to decide upon a course of legal action. The majority holds that this was sufficient time on which to condition a forfeiture of copyright. I respectfully disagree.
The district court made much of the fact that Princess’s president, upon visiting the stores named in Kfare’s deposition testimony, merely observed the unnoticed M/179 and then left without making inquiries or taking corrective measures. Similarly, the majority maintains that “efforts to cure should have commenced immediately.” Supra. But to my mind, the “reasonable efforts” requirement could not possibly mean that a copyright owner must act precipitously, without time to reflect or consult counsel, or forever forfeit his copyright. Indeed, section 405(a)(2) was designed precisely to “ ‘avoid ... arbitrarily [sic] and unnecessary forfeiture,’ ” P. Kaufman, Inc. v. Rex Curtain Corp., 203 U.S.P.Q. (BNA) 859, 860 (S.D.N.Y.1978) (quoting legislative history). I also agree with the view expressed in 2 Nimmer on Copyright § 7.01, at 7-9 (1990):
Now that the Berne era has dawned, it is to be hoped that courts will construe ¡ the myriad formalities of U.S. copyright law leniently. An approach whereby copyrights are preserved and rights to enforce remain, notwithstanding an antecedent failure to comply with the “punctilio of an honor the most sensitive” to copyright formalities, would help harmonize U.S. copyright laws with those of the rest of the Berne Union. Therefore, particularly in resolving issues of first impression as to the formalities required under the 1976 and 1909 Acts, the courts should refrain from overtechnical constructions.
(Footnotes omitted).
Accordingly, even though no effort to cure the omission of notice has been shown, I believe that Princess was afforded an inadequate opportunity to commence a cure before trial. I would therefore vacate the order dismissing Princess’s copyright claim. Furthermore, because Princess cannot be expected to have attempted to cure after the judgment below extinguished its copyright, I would grant Princess a reasonable time before commencement of further proceedings in which to comply with section 405(a)(2). The further proceedings would determine the scope of defendants’ liability, if any, under 17 U.S.C. § 405(b), which governs the effect of omission of notice on innocent infringers.